UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7731



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY ROBINSON, a/k/a Tony,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Claude M. Hilton, Chief
District Judge; Albert V. Bryan, Jr., Senior District Judge. (CR-
91-161-A, CA-02-137-AM)


Submitted:   December 19, 2002            Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Robinson, Appellant Pro Se.  Rebeca Hidalgo Bellows,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Robinson seeks to appeal the district court’s orders

denying his motions filed under 28 U.S.C. § 2255 (2000) and 18

U.S.C. § 3582(c)(2) (2000).   We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s orders were entered on the docket on

January 7, 2002, and February 6, 2002.   The    notice of appeal was

dated September 30, 2002, and filed on November 1, 2002.     Because

Robinson failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           DISMISSED


                                 2